Exhibit 10.I

EMPLOYMENT SECURITY AGREEMENT

(Tier 2)

THIS EMPLOYMENT SECURITY AGREEMENT (this “Agreement”) is entered into this     
day of [    ], 2010, between NORTHERN TRUST CORPORATION, a Delaware corporation
(the “Company”), and                      (the “Executive”).

WITNESSETH THAT:

WHEREAS, Executive is employed by the Company or one of its wholly-owned
subsidiaries and the Company desires to provide certain security to Executive in
connection with any potential change in control of the Company; and

[WHEREAS, Executive and the Company have previously entered into an Employment
Security Agreement (the “Prior Agreement”) and desire to have this Agreement
supersede the Prior Agreement, as more fully set forth herein.]1

NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:

 

1. Payments and Benefits Upon a Change in Control.

 

  (a) If within two (2) years after a Change in Control or during the Period
Pending a Change in Control, (i) the Company shall terminate Executive’s
employment with the Company without Good Cause, or (ii) Executive shall
voluntarily terminate such employment with Good Reason, the Company shall make
the payments and provide the benefits described below. Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in Section 2
hereof.

 

  (i) Cash Payment. The Company shall make a cash payment to Executive equal to
two times the Executive’s Annual Compensation.

 

  (ii) Short-Year Bonus. The Company shall make a cash payment to Executive
equal to a pro rata portion (based on the date on which Executive’s Employment
Termination occurs) of the Amounts Payable Under Any Cash Bonus Plans, less any
amounts paid to the Executive under any cash-based incentive or bonus plan with
respect to completed performance periods occurring within the year in which
Executive’s Employment Termination occurs.

 

1 For executives with existing ESAs.

 

1



--------------------------------------------------------------------------------

  (iii) Welfare Benefit Plans. With respect to each Welfare Benefit Plan, for
the period beginning on Executive’s Employment Termination and ending on the
earlier of (i) two years following Executive’s Employment Termination, or
(ii) the date Executive becomes covered by a welfare benefit plan or program
maintained by an entity other than the Company or any of its subsidiaries which
provides coverage or benefits at least equal, in all respects, to such Welfare
Benefit Plan, Executive (and the Executive’s eligible dependents) shall continue
to participate in such Welfare Benefit Plan on the same basis and at the same
cost to Executive as was the case immediately prior to a Change in Control (or,
if more favorable to Executive, as was the case at any time thereafter), or, if
any benefit or coverage cannot be provided under a Welfare Benefit Plan because
of applicable law, contractual provisions or adverse tax consequences to
Executive, Executive shall be provided with substantially similar benefits and
coverage for such period through a third-party insurer. Immediately following
the expiration of the continuation period required by the preceding sentence,
Executive shall be entitled to continued group health benefit plan coverage
(so-called “COBRA coverage”) in accordance with Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”), it being intended that COBRA
coverage shall be consecutive to the benefits and coverage provided for in the
preceding sentence.

 

  (iv) Supplemental Retirement Plans. All amounts accrued or accumulated on
behalf of Executive under the Northern Trust Corporation Supplemental Pension
Plan (or any successor plan thereto) (the “Supplemental Pension Plan”), the
Northern Trust Corporation Supplemental Thrift-Incentive Plan (the “Supplemental
TIP”) and the Northern Trust Corporation Supplemental Employee Stock Ownership
Plan (the “Supplemental ESOP”) will immediately be fully vested upon a Change in
Control, and the Company shall pay or distribute all such amounts to Executive
in accordance with the terms of such plans.

 

  (v) Salary to Date of Employment Termination. The Company shall pay to
Executive any unpaid salary or other compensation of any kind earned with
respect to any period prior to Executive’s Employment Termination and a cash
payment for accumulated but unused vacation earned through such Employment
Termination.

 

  (vi) Age and Service Credit. Executive will be deemed to have an additional 24
months of age and service credit with respect to the Supplemental Pension Plan.
Any additional benefits resulting from the additional 24 months of age and
service credit will be calculated under and paid from the Supplemental Pension
Plan, in accordance with its terms, and shall not be paid from or affect
Executive’s benefits under The Northern Trust Company Pension Plan (or any
successor plan thereto).

 

2



--------------------------------------------------------------------------------

  (vii) Retiree Medical Care. For purposes of determining the Executive’s
eligibility to participate in the Company’s retiree medical care program, the
Executive will be deemed to have up to an additional twenty four (24) months of
age and/or service credit. The additional credit described in this
Section 1(a)(vii) shall be deemed to exist only for purposes of determining the
Executive’s eligibility and subsidy for participation in the Company’s retiree
medical care program. The provisions of this Section 1(a)(vii) shall have no
effect on the Company’s ability to amend or terminate the retiree medical care
program and shall not be construed as requiring the Company to maintain any such
program in any manner or for any period of time. If the operation of this
Section 1(a)(vii) would result in adverse tax consequences to Executive as a
result of Executive’s participation in the Company’s retiree medical program,
the Company shall instead provide substantially similar benefits and coverage
through a third party insurer.

 

  (b) Timing of Payments and Benefits. The cash payments provided in clauses
(i), (ii) and (v) shall be made in a lump-sum on the first regularly scheduled
pay date occurring after the fifteenth day following Executive’s Employment
Termination.

 

  (c) Incentive Stock Plans. All outstanding stock options granted under any
stock plan or program of the Company (collectively referred to as the “ISPs”),
will immediately become fully vested and exercisable upon a Change in Control
(or upon Employment Termination during a Period Pending a Change in Control).
All restricted stock and stock units granted under the ISPs will immediately
become fully vested upon a Change in Control (or upon Employment Termination
during a Period Pending a Change in Control) and will be distributed in
accordance with the distribution provisions set forth in the applicable stock
plan agreements between the Company and the Executive, but subject to compliance
with the requirements of Section 409A of the Code). In addition, each other
equity based award shall become fully vested (and, to the extent applicable,
exercisable or distributable) upon a Change in Control (or upon Employment
Termination during a Period Pending a Change in Control). Notwithstanding
anything to the contrary contained in an ISP or an option agreement issued
pursuant to an ISP, following any Employment Termination, (i) all outstanding
non-qualified stock options granted to the Executive under an ISP and (ii) all
outstanding incentive stock options granted to the Executive on or following
September 25, 2001 shall remain outstanding and exercisable until the earliest
of (a) the exercise of such option by the Executive, (b) the fifth anniversary
of the Executive’s Employment Termination or (c) the original expiration date of
the respective award. For the avoidance of doubt, the provisions of this
Section 1(c) shall not be construed as superseding any provisions of any equity
or equity-based award (whether in existence on the date hereof or granted in the
future) which provides for more favorable treatment.

 

3



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Agreement:

 

  (a) “Good Cause” shall mean: (i) Executive’s conviction of any criminal
violation involving dishonesty, fraud or breach of trust which involves the
business of the Company or any of its subsidiaries; (ii) Executive’s willful
engagement in any misconduct in the performance of Executive’s duty that
materially injures the Company; (iii) Executive’s performance of any act which,
if known to the customers, clients, stockholders or regulators of the Company or
any of its subsidiaries, would materially and adversely impact on the business
of the Company or any of its subsidiaries; (iv) any act or omission by Executive
that causes a regulatory body with jurisdiction over the Company or any of its
subsidiaries, to demand, request, or recommend that Executive be suspended or
removed from any position in which Executive serves with the Company or any of
its subsidiaries; or (v) Executive’s willful and substantial nonperformance of
assigned duties, provided that such nonperformance has continued more than ten
days after the Company has given written notice of such nonperformance and of
its intention to terminate Executive’s employment because of such
nonperformance. For purposes of clauses (ii) and (v) of this definition, no act,
or failure to act, on Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that Executive’s act, or failure to act, was in the best interest of the
Company. In the event of a dispute concerning the application of this provision,
no claim by the Company that Good Cause exists shall be given effect unless the
Company establishes to the Board of Directors of the Company by clear and
convincing evidence that Good Cause exists.

 

  (b) “Good Reason” shall exist if, without Executive’s express written consent:

 

  (i) The Company (or an affiliate) shall materially diminish (A) the
Executive’s authority, duties, or responsibilities; (B) the authority, duties,
or responsibilities of the position or entity to which Executive is required to
report; or (C) the budget, if any, over which Executive has authority, in each
case as compared to Executive’s circumstances immediately prior to a Change in
Control;

 

  (ii) The Company (or an affiliate) shall materially diminish Executive’s base
compensation from that in effect as of the date of this Agreement (or as of a
Change in Control, if greater), including a diminution of Executive’s salary or
the material diminution in the aggregate value to Executive of participation in
cash or stock-based incentive or bonus plans, retirement plans, welfare benefit
plans, or other benefit plans, programs or arrangements (as computed by an
independent employee benefits consultant selected by the Company);

 

  (iii)

The Company (or an affiliate) shall materially change the geographic location at
which Executive must perform services from that in effect prior to a Change in
Control (including by assigning to Executive duties that

 

4



--------------------------------------------------------------------------------

 

would reasonably require such relocation or which would require Executive to
spend more than fifty normal working days away from the location in effect prior
to a Change in Control); or

 

  (iv) Any other action or inaction by the Company (or an affiliate) that
constitutes a material breach of the agreement, if any, under which Executive
provides services to the Company.

Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder, provided, however, that in order for Good Reason to exist hereunder,
Executive must provide notice to the Company of the existence of the condition
described in clauses (i) through (v) above within 90 days of the initial
existence of the condition (or, if later, within 90 days of the Executive’s
becoming aware of such condition), and the Company must have failed to cure such
condition within 30 days of the receipt of such notice.

 

  (c) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (3) below;
or

 

  (ii) The election to the Board of Directors of the Company, without the
recommendation or approval of two thirds of the incumbent Board of Directors of
the Company, of the lesser of: (A) three directors; or (B) directors
constituting a majority of the number of directors of the Company then in
office, provided, however, that directors whose initial assumption of office is
in connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company will not be considered as incumbent members of the Board of Directors of
the Company for purposes of this section; or

 

  (iii)

there is consummated a merger or consolidation of the Corporation or any direct
or indirect subsidiary of the Company with any other company, other than (i) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any

 

5



--------------------------------------------------------------------------------

 

parent thereof), at least 60% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by stockholders of the Corporation in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

For purposes of a Change in Control definition, the following definitions shall
apply:

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act; “Beneficial Owner” shall have the meaning set forth in Rule
13d-3 under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities with respect to which such Person has
properly filed a Form 13-G; “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Company
or any of its Affiliates, (ii) a trustee or other fiduciary holding securities
under an employee benefits plan of the Corporation or any of its subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

6



--------------------------------------------------------------------------------

  (d) “Annual Compensation” shall mean the sum of: (i) Executive’s salary at the
greater of (A) Executive’s salary rate in effect on the date of a Change in
Control, or (B) Executive’s salary rate in effect on Executive’s Employment
Termination; and (ii) the Amounts Payable Under Any Cash Bonus Plans in which
Executive participates.

 

  (e) “Employment Termination” shall mean the effective date of: (i) Executive’s
voluntary termination of employment with the Company with Good Reason; (ii) the
termination of Executive’s employment by the Company without Good Cause; or
(iii) termination of Executive’s employment during the Period Pending a Change
in Control under circumstances which entitle him to benefits hereunder.

 

  (f) “Welfare Benefit Plan” shall mean each welfare benefit plan maintained or
contributed to by the Company in which Executive was participating at the time
of a Change in Control that provides health (including medical and dental),
life, accident or disability benefits or insurance, vision care or long-term
care insurance.

 

  (g) “Amounts Payable Under Any Cash Bonus Plans” shall mean the average of the
amounts paid to Executive under any cash-based incentive or bonus plan or plans
in which Executive participates (to the extent that such incentive or bonus plan
has a performance period of one year or less) with respect to the last three
full fiscal years of Executive’s participation in such plans prior to Employment
Termination or, if higher, prior to a Change in Control. For purposes of the
preceding sentence, (A) if Executive’s number of full fiscal years of
participation in any such cash-based plan prior to a Change in Control is less
than three, the amount under this paragraph shall be calculated as the average
of the annual amounts paid or payable to Executive over the number of full
fiscal years of Executive’s participation in such cash-based plan or plans prior
to a Change in Control, or the number of full fiscal years of Executive’s
participation in such cash-based plan or plans prior to Employment Termination,
whichever produces a higher average annual amount and (B) if Executive has not
has not participated in any such cash-based plan or plans for a full fiscal year
prior to a Change in Control, the Amounts Payable Under Any Cash Bonus Plans
shall be deemed to equal [    ]% of Executive’s salary rate in effect on the
date of a Change in Control.

 

  (h)

“Period Pending a Change in Control” shall be deemed to have commenced if the
event set forth in any one of the following shall have occurred: (A) the Company
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (B) the Company or any Person publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change in Control; (C) any Person becomes the
Beneficial Owner, directly

 

7



--------------------------------------------------------------------------------

 

or indirectly, of securities of the Corporation representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Corporation’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates); or (D) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Period Pending
a Change in Control has commenced. The Period Pending a Change in Control shall
lapse upon the occurrence of a Change in Control or, if earlier (i) with respect
to a Period Pending a Change in Control occurring pursuant to clause (A) of the
definition, immediately upon the abandonment or termination of the applicable
agreement, (ii) with respect to a Period Pending a Change in Control occurring
pursuant to clause (B) of the definition, immediately upon a public announcement
by the applicable party that such party has abandoned its intention to take or
consider taking actions which if consummated would result in a Change in Control
or (iii) with respect to a Period Pending a Change in Control occurring pursuant
to clause (C) or (D) of the definition, upon the one year anniversary of the
commencement of the Period Pending a Change in Control (or such earlier date as
may be determined by the Board).

 

3. Certain Reductions in Payments by the Company.

 

  (a)

Limitation on Payments. Anything in this Agreement to the contrary
notwithstanding, in the event that any payment or distribution by or on behalf
of the Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, (the “Payments”) is determined to be an “excess parachute payment”
pursuant to Code Section 280G or any successor or substitute provision of the
Code, with the effect that Executive would be liable for the payment of the
excise tax described in Code Section 4999 or any successor or substitute
provision of the Code (such excise tax is hereinafter referred to as the “Excise
Tax”), then after taking into account any reduction in the Payments provided by
reason of Code Section 280G in such other plan, arrangement or agreement, the
Payments due under Section 1 hereof shall be reduced, in the manner set forth
below, to the extent necessary so that no portion of the Payments is subject to
the Excise Tax, but only if (A) the net amount of such Payments, as so reduced
(and after subtracting the net amount of federal, state, local and other income
taxes and FICA taxes on such reduced Payments) is greater than or equal to
(B) the net amount of such Payments without such reduction (but after
subtracting the net amount of federal, state, local and other income taxes and
FICA taxes on such Payments and the amount of Excise Tax to which the Executive
would be subject in respect of such unreduced Payments). Any reduction in the
Payments due under Section 1 hereof pursuant to this Section 3 shall be made in
the following order: (1) the cash Payments (other than any such Payments with a
value under Code Section 280G that is less than the full economic value of such
Payment, whether pursuant to the application of Q&A 24(c) of the regulations
promulgated under Code Section 280G or otherwise

 

8



--------------------------------------------------------------------------------

 

(such payments being hereinafter referred to as “Q&A 24(c) Payments”)) due under
Section 1 hereof that do not constitute deferred compensation within the meaning
of Code Section 409A shall first be reduced, (2) all other Payments (other than
any Q&A 24(c) Payments) due under Section 1 hereof that do not constitute
deferred compensation within the meaning of Code Section 409A shall next be
reduced, (3) all Payments (other than any Q&A 24(c)) due under Section 1 hereof
that do constitute deferred compensation within the meaning of Code Section 409A
shall next be reduced (beginning with those payments last to be paid), (4) the
cash Payments due under Section 1 hereof that constitute Q&A 24(c) Payments but
do not constitute deferred compensation within the meaning of Code Section 409A
shall next be reduced, (5) all other Payments due under Section 1 hereof that
constitute Q&A 24(c) Payments but do not constitute deferred compensation within
the meaning of Code Section 409A shall next be reduced and (6) all Q&A 24(c)
Payments due under Section 1 hereof that do constitute deferred compensation
within the meaning of Code Section 409A shall next be reduced (beginning with
those payments last to be paid); provided, however, that, to the extent
permitted by Code Section 409A, the Executive may elect to have the noncash
Payments reduced (or eliminated) prior to any reduction of the cash Payments.

 

  (b)

Determination. For purposes of determining whether and the extent to which the
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) no portion of the Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Code Section 280G(b) shall be taken into
account, (ii) no portion of the Payments shall be taken into account which, in
the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Executive and selected by the accounting firm (the “Auditor”) which was,
immediately prior to the Change in Control, the Company’s independent auditor,
does not constitute a “parachute payment” within the meaning of Code
Section 280G(b)(2) (including by reason of Code Section 280G(b)(4)(A)) and, in
calculating the Excise Tax, no portion of the Payments shall be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Code
Section 280G(b)(4)(B), in excess of the Base Amount (as defined in Code
Section 280G) allocable to such reasonable compensation, and (iii) the value of
any non cash benefit or any deferred payment or benefit included in the Payments
shall be determined by the Auditor in accordance with the principles of Code
Sections 280G(d)(3) and (4). For purposes of this Section 3, (1) the Executive
shall be deemed to pay federal income tax at the highest marginal rate of
federal income taxation in the calendar year in which the applicable Payment is
to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence in the calendar
year in which the applicable Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes and (2) except to the extent that the

 

9



--------------------------------------------------------------------------------

 

Executive otherwise notifies the Company, the Executive shall be deemed to be
subject to the loss of itemized deductions and personal exemptions to the
maximum extent provided by the Code for each dollar of incremental income.

 

  (c) Process. At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement). If the Executive objects to the Company’s
calculations, the Company shall pay to the Executive such portion of the
Payments due under Section 1 hereof (up to 100% thereof) as the Executive
determines is necessary to result in the proper application of Section 3(a)
hereof. All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

4. Mitigation and Set-Off. Executive shall not be required to mitigate
Executive’s damages by seeking other employment or otherwise. The Company’s
obligations under this Agreement shall not be reduced in any way by reason of
any compensation or benefits received (or foregone) by Executive from sources
other than the Company after Executive’s Employment Termination, or any amounts
that might have been received by Executive in other employment had Executive
sought such other employment. Executive’s entitlement to benefits and coverage
under this Agreement shall continue after, and shall not be affected by,
Executive’s obtaining other employment after his Employment Termination,
provided that any such benefit or coverage shall not be furnished if Executive
expressly waives the specific benefit or coverage by giving written notice of
waiver to the Company.

 

5. Litigation Expenses. The Company shall pay to Executive all out-of-pocket
expenses, including attorneys’ fees, incurred by Executive in the event
Executive successfully enforces any provision of this Agreement in any action,
arbitration or lawsuit, provided that Executive submits an invoice for such
expenses to the Company within 60 days following entry of a final order, decree
or ruling demonstrating successful enforcement of any such action, arbitration
or lawsuit, in which case the Company shall remit payment to Executive within 15
days of such invoice.

 

6. Assignment; Successors. This Agreement may not be assigned by the Company
without the written consent of Executive but the obligations of the Company
under this Agreement shall be the binding legal obligations of any successor to
the Company by merger, consolidation or otherwise, and in the event of any
business combination or transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will
cause the transferee to assume the obligations of the Company under this
Agreement. This Agreement may not be assigned by Executive during Executive’s
life, and upon Executive’s death will inure to the benefit of Executive’s heirs,
legatees and legal representatives of Executive’s estate.

 

10



--------------------------------------------------------------------------------

7. Interpretation. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois, without
regard to the conflict of law principles thereof. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

8. Withholding. The Company may withhold from any payment that it is required to
make under this Agreement amounts sufficient to satisfy applicable withholding
requirements under any federal, state or local law.

 

9. Amendment or Termination. This Agreement may be amended at any time by
written agreement between the Company and Executive. The Company may terminate
this Agreement by written notice given to Executive at least two years prior to
the effective date of such termination, provided that, if a Change in Control
occurs prior to the effective date such termination, the termination of this
Agreement shall not be effective and Executive shall be entitled to the full
benefits of this Agreement. Any such amendment or termination shall be made
pursuant to a resolution of the Board.

 

10. Financing. Cash and benefit payments under this Agreement shall constitute
general obligations of the Company. Executive shall have only an unsecured right
to payment thereof out of the general assets of the Company. Notwithstanding the
foregoing, the Company may, by agreement with one or more trustees to be
selected by the Company, create a trust on such terms as the Company shall
determine to make payments to Executive in accordance with the terms of this
Agreement.

 

11. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

12. Entire Agreement. This Agreement sets forth the entire understanding of the
parties, and supersedes and preempts all prior oral or written understandings
and agreements with respect to the subject matter hereof, including the Prior
Agreement.

 

13.

Compliance with Section 409A. The provisions of this Agreement are intended to
comply in all applicable respects with the requirements of Section 409A of the
Code, and shall be construed so as to comply with such section. Notwithstanding
anything to the contrary herein, if Executive is a “specified employee” (within
the meaning of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits)
otherwise payable to or in respect of him pursuant this Agreement, the payment
of which is required to be delayed pursuant to the provisions of Section 409A of
the Code shall be so delayed until the earliest date permitted by
Section 409A(a)(2) of the Code. Without limiting the generality of the
foregoing, in the event necessary to comply with the provisions of Section 409A
of the Code and the guidance issued thereunder (a) reimbursements to Executive
as a result of the operation of Section 1(a)(iii) hereof shall be made not later
than the end of the calendar year following the year in which the reimbursable
expense is

 

11



--------------------------------------------------------------------------------

 

incurred and (b) if Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), any reimbursements to Executive as a
result of the operation of 1(a)(iii) with respect to a reimbursable event within
the first six months following the date of Employment Termination shall be made
as soon as practicable following the date which is six months and one day
following the date of Employment Termination (subject to clause (a) of this
sentence). The Company and Executive agree to cooperate in good faith in an
effort to comply with Section 409A of the Code including, if necessary, amending
the agreement based on further guidance issued by the Internal Revenue Service
from time to time, provided that the Company shall not be required to assume any
increased economic burden in connection with such amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

NORTHERN TRUST CORPORATION

 

By:    

 

   

 

Its Chairman & Chief Executive Officer     Executive

 

12